846 F.2d 72Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul E. MOORE, Plaintiff-Appellant,v.CITY OF RALEIGH, Defendant-Appellee.
No. 87-2216.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1988.Decided April 19, 1988.

Paul E. Moore, appellant pro se.
Thomas A. McCormick, for appellee.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment and dismissing this 42 U.S.C. Sec. 1983 suit as time-barred is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Moore v. City of Raleigh, C/A 87-0642 (E.D.N.C. Dec. 11, 1987).


2
AFFIRMED.



*
 The case was decided below by a magistrate exercising jurisdiction with the consent of the parties under 28 U.S.C. Sec. 636(c)